DETAILED ACTION
Allowable Subject Matter
Claim 1-15 is allowable.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “the at least one LED filament being arranged outside of and arranged to follow the curvature of the circumferential wall of the translucent core element, and wherein the at least one translucent core element is centrally arranged on the longitudinal axis…” The limitation that the filament follows the curvature of the core element is not taught by the prior art. Additionally, such modification of any prior art with the translucent core element and led filament combination would not be feasible to one of ordinary skill in the art and would result in the destruction of properties of the invention. E.g. one would not modify Lai  as the translucent core is not substantial enough and the supporting and following of the curvature would result in a light blocking function of the filaments. 
Claims 2-15 are allowed based on their dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875